         Case 1:19-cv-00703-WJ-JFR Document 12 Filed 08/05/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DINE CITIZENS AGAINST RUINING OUR
ENVIRONMENT, et al.,

         Petitioners,

vs.

DAVID BERNHARDT, in his official capacity                        AFFIDAVIT OF
as Secretary of the United States Department                   DONALD F. KOENIG
of the Interior, et al.,

         Respondents,                                     Case No. 1:19-cv-00703-WJ-JFR

and

DJR ENERGY HOLDINGS, LLC,

         Applicant-Intervenor.


I, Donald F. Koenig, after first being duly sworn, state as follows:

         1.     I am currently employed by DJR Energy Holdings, LLC (DJR) as Director of

Reservoir Engineering responsible for day-to-day operations and development of DJR’s wells in

New Mexico, including the San Juan Basin. I’ve been a reservoir engineer for 22 years. I have

personal knowledge of the facts in this declaration.

         2.     DJR owns and operates approximately 98 horizontal wells that produce from

federal, state, fee, and Indian minerals. DJR holds approximately 423 federal and 213 Indian oil

and gas leases that the Bureau of Land Management (BLM) and Bureau of Indian Affairs (BIA)

have issued in the San Juan Basin which are now or may in the future produce from the Mancos

Shale.
        Case 1:19-cv-00703-WJ-JFR Document 12 Filed 08/05/19 Page 2 of 4




        3.      Petitioners allege that they challenge the BLM’s approval of 32 Environmental

Assessments (EA). See Petition for Review, Appendix A. Based on DJR’s review of the

challenged EAs, DJR is the holder and operator of at least 16 permits to drill being challenged.

DJR and its predecessor have spent tens of millions of dollars to develop their wells at issue in

this case pursuant to valid existing lease rights. DJR has drilled six of the approved wells and

those wells are currently producing oil.

        4.      The Petitioners ask the Court to declare that “BLM’s approvals challenged herein

allowing horizontal drilling and hydraulic fracturing in the Mancos Shale to date violate NEPA.”

See Petition, Relief Requested, ¶ A. Petitioners also ask the Court to vacate BLM’s approvals

and to “[e]njoin BLM from approving any pending or future APDs that permit horizontal drilling

or hydraulic fracturing in the Mancos Shale formation pending full compliance with NEPA.” Id.

¶¶ B, C. The Petitioners’ motion for a temporary restraining order also seeks to shut down

ongoing oil and gas production from the challenged APDs. Doc. 5-1, at 1.

        5.      The relief Petitioners request would, if granted, cause direct injury to DJR and its

property interests in oil and gas leases on federal, state, fee, tribal, and allottee minerals in the

area. Petitioners are seeking to invalidate the approvals for the six wells that are currently

producing oil, and to enjoin DJR from drilling wells that have yet to be drilled. In acquiring the

leases in question and completing the six wells drilled thus far, DJR has spent several hundred

million dollars.

        6.      Shutting-in the six producing wells would result in lost production of

approximately 1,970 BOEPD (Barrels of Equivalent Production/Day) with an approximate

revenue of $920,483.00/month based on current product prices. During the shut-in, the lost


                                                   2
        Case 1:19-cv-00703-WJ-JFR Document 12 Filed 08/05/19 Page 3 of 4




severance tax would exceed approximately $161,600.00/month. During the shut-in, minimum

royalty payments may have to be maintained regardless of production. Further, DJR also has

minimum volume commitments to a major oil purchaser in the region that if not met could

trigger penalties. Community impact would be felt among local contractors used to support the

six existing producing wells such as contract labor and water hauling. Just for these two contract

services, the providers would see a reduction of approximately $51,800/month, thus placing a

strain on the contractors’ ability to maintain their work force.

       7.      When the injunction is eventually lifted, DJR will have to return the six wells to

production, which will take approximately two weeks. The cost of bringing the wells back on

line will depend on whether workovers are required and there is a risk that shut in could cause

permanent damage to the well, and that it will never produce in the same quantities as before.

       8.      In terms of DJR’s drilling schedule, the company plans to drill an additional seven

of the challenged wells in 2019. With each month the wells are delayed, the monthly production

not realized would be approximately 24,360 BOE (Barrels Oil Equivalent) for a total lost

revenue of approximately $3,986,758/month. If DJR was unable to move to other locations

planned on the drilling rig schedule, a stand-by cost of $760,000/month would be incurred for

idling the rig. In addition, DJR would incur the costs of capital in the amount of

$2,666,667/month. Further, DJR has drilling commitments to the BLM, the State of New

Mexico, and its partners to continue its active drilling program, and in case of one partner to drill

at least six wells per year. The inability to continue drilling Mancos Shale wells could cause

DJR to default on those partner obligations. Such a default could result in the large-scale




                                                  3
Case 1:19-cv-00703-WJ-JFR Document 12 Filed 08/05/19 Page 4 of 4
